          Case 3:17-cv-00774-SI         Document 28          Filed 11/16/20   Page 1 of 1



LISA
LISA R.R. J.
          J. PORTER
             PORTER
JP
JP Law PCPC
5200
5200 SW
      SW Meadows Rd.,  Rd., Suite
                            Suite 150
                                  150
Lake Oswego,
      Oswego,   OR
                OR   97035
                     97035
(503)
(503) 245-6309
OSB
OSB NO. 025035
           025035
Email: Lisa@jplawpc.com
        Lisa@jplawpc.com
Attorney
Attorney for Plaintiff
              Plaintiff

                             UNITED
                             UNITED STATES
                                     STATES DISTRICT
                                            DISTRICT COURT
                                                     COURT
                                  DISTRICT
                                  DISTRICT OF OREGON
                                               OREGON


TAMMY
TAMMY L. OTTO,
      L. OTTO,
            Plaintiff,
            Plaintiff,                                         Civil
                                                               Civil Action
                                                                     Action No. 3:17-CV-00774-SI
                                                                                3:17-CV-00774-SI

vs.
vs.


ANDREW
ANDREW SAUL
         SAUL                                                   ORDER
                                                                ORDER GRANTING
                                                                         GRANTING AWARD
                                                                                   AW ARD
COMMISSIONER
COMMISSIONER of Social Security,
                        Security,                               OF ATTORNEYS
                                                                    ATTORNEYS FEES UNDER
                                                                                     UNDER
              Defendant
              Defendant                                         42
                                                                42 U.S.C. §
                                                                          § 406(b)
                                                                            406(b)



                                              ORDER
                                              ORDER

       Based upon
       Based          Plaintiffs Unopposed
                  the Plaintiff’s
             upon the             Unopposed Motion
                                            Motion for an
                                                       an Award
                                                          Award of Attorneys
                                                                   Attorneys fees
                                                                             fees pursuant
                                                                                  pursuant to
                                                                                           to

42
42 U.S.C.
   U.S.C. §§ 406(b)
             406(b) it is
                       is hereby:
                          hereby:

       ORDERED that Plaintiff
                    Plaintiff is
                              is awarded
                                 awarded attorney’s      in the
                                                    fees in
                                         attorney's fees    the amount of25%
                                                                amount of     of Plaintiff’s
                                                                          25% of Plaintiffs

benefits minus
         minus $6,000
               $6,000 awarded
                      awarded for work at
                                       at the
                                          the administrative level,
                                                             level, and
                                                                    and less
                                                                        less $6,266.50
                                                                             $6,266.50 in EAJA
                                                                                          EAJA

fees
fees for the
         the total amount
                   amount of $6,609.75.
                             $6,609.75.

       It
       It is
          is FURTHER
             FURTHER ORDERED that
                             that the
                                  the Commissioner
                                      Commissioner shall
                                                   shall be
                                                         paypay PlaintiffsCounsel
                                                             Plaintiff’s    Counsel

directly from Plaintiff’s
directly from Plaintiffs back
                          back benefits withheld, minus
                               benefits withheld, minus any applicable processing
                                                        any applicable                 allowed by
                                                                                  fees allowed
                                                                       processing fees         by

statute,
statute, and pay the
         and pay the Plaintiff
                     Plaintiff the
                               the remainder of her
                                                her past
                                                    past due
                                                         due benefits.
                                                             benefits.

       DATED
       DATED this
             this ______day
                   16th day of ________________,
                                November         2020
                                                 2020    ,




                                        __________________________________________
                                         /s/ Michael H. Simon
                                        U.S.
                                        U.S. DISTRICT
                                             DISTRICT COURT JUDGE
